Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electromagnetic flowmeter having a coil concentrically positioned within another coil on the flow conduit.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  regarding claim 1, at line 1, the use of element numerals to identify the elements “conduit 100” is confusing as to whether the claims are directed to Fig. 1 (typical electromagnetic flowmeter interpreted as Prior Art) or Fig 2 according to the body of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Marsh (2016/0061856).
Regarding claim 1, Marsh teaches an electromagnetic flowmeter for measuring flow of fluid flowing in a conduit (para 0005) of the electromagnetic flowmeter, wherein the electromagnetic flowmeter comprises: a pair of electrodes (110a, 110b) mounted on the conduit for measuring potential difference generated by the interaction of electromagnetic field in the fluid to determine the flow of fluid in the electromagnetic flowmeter; a processing unit, wherein the processing unit acquires signals from the pair of electrodes (Fig. 9b) and processes the signal for measurement; at least one set of coils comprising at least two coils (100, 102) mounted on a surface of the conduit and excited by an excitation unit for generating an electromagnetic field (Figs. 8a-8c); wherein a first coil (100) from the at least one set of coils is concentrically positioned with a second coil (102) from the set of coils, and the second coil (102) is placed within the enclosed surface area of the first coil (100).
Regarding claim 2, Marsh teaches the pair of electrodes are positioned between the first coil and the second coil (Figs. 8a-8c).

Regarding claim 4, Marsh teaches a display (an inherent element to display information determined by the processing unit of Fig. 9b) for indicating the measured flow rate of fluid.
Regarding claim 5, Marsh teaches the measured flow rate of fluid is transmitted to a remote control centre of the electromagnetic flowmeter for storage or analysis (Fig. 9b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salmasi et al. (6,237,424) teaches excitation coil comprising three separate cascaded concentric coils connected in series.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            2/11/2022